Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 9/22/2020 has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-12, 16, 19 and 20 is/are rejected under 35 U.S.C. 102(1) as being anticipated by “Nova_fake_driver,” hereainafter referred to as “NFD.”

Regarding claim 1, NFD teaches a method, comprising: 
deploying, by a hypervisor, a virtual network switch configured to route data to and from virtualized computing environments executing on the hypervisor (nova_fake_driver: “Note: If the OSP environment is deployed with ML2/OVS driver, use
fake_vif_wsgi_server_ovs.py instead of fake_vif_wsgi_server.py as this create linux bridge for the tap device for iptables firewall driver i.e cp fake_vif_wsgi_server_ovs.py fake_vif_wsgi_server.py”); 
deploying a client process in a first container executing on the hypervisor (nova_fake_driver: “This nova fake driver works in client server model. Here nova driver (fake) is the client which runs in container (in OSP) inside the compute”); 
deploying a server process on the hypervisor (nova_fake_driver: “fake_vif_wsgi_server.py is the server which runs on the compute node host.”); 
receiving, by the client process, a first request to deploy a first virtual machine on the hypervisor (manual installation: “Nova fake driver (fake_vif.py) which is in nova_compute container inside compute node,will send request to fake_vif_wsgi_server.py using unix socket during vif_plug
for creating network namespace and ports when it gets a request to spawn a new VM.”); 
generating, by the client process in response to the first request, first instructions configured to cause the server process to generate a first namespace (manual installation: “Nova fake driver (fake_vif.py) which is in nova_compute container inside compute node,will send request to fake_vif_wsgi_server.py using unix socket during vif_plug for creating network namespace and ports when it gets a request to spawn a new VM.”); 
generating, by the server process, the first namespace (manual installation: “Server (fake_vif_wsgi_server.py) will listen on unix socket[1] for the requests from the client (i.e nova fake driver which is inside nova_compute container).”); and communicatively coupling the first namespace to the virtual network switch by the server process (manual installation: “Server (fake_vif_wsgi_server.py) will listen on unix socket[1] for the requests from the client(i.e nova fake driver which is inside nova_compute container). When the client requests foradding or deleting namespace or ports, it does that through "ip netns" command (andadding OVS port to br-int) on the compute node host. In case of ml2/ovs, it creates a linuxbridge and 
1. one veth pair is connected between linux bridge and namespace 
2. another veth pair connected between linux bridge and ovs br-int switch”).

Regarding claim 2, NFD teaches the method of claim 1, further comprising: sending, by the client process, port request data comprising instructions to generate a first port in the first namespace; receiving, by the server process, the port request data; and generating, by the server process, the first port in the first namespace (manual installation: “Nova fake driver (fake_vif.py) which is in nova_compute container inside compute node,will send request to fake_vif_wsgi_server.py using unix socket during vif_plug for creating network namespace and ports when it gets a request to spawn a new VM.”).

Regarding claim 3, NFD teaches the method of claim 2, further comprising: parsing, by the server process, the port request data to determine an internet protocol (IP) address and IP routing information specified by the port request data; and connecting the IP address to the first port in the first namespace (manual installation: “When the client requests foradding or deleting namespace or ports, it does that through "ip netns" command (andadding OVS port to br-int) on the compute node host. In case of ml2/ovs, it creates a linuxbridge and 
1. one veth pair is connected between linux bridge and namespace
2. another veth pair connected between linux bridge and ovs br-int switch”).

Regarding claim 9, NFD teaches the method of claim 1, wherein the client process emulates a driver that intercepts virtual machine instantiation requests and generates instructions configured to cause the server process to deploy namespaces on the hypervisor (“nova fake driver files which enables VMs network functionality using network namespace”).

Claims 10-12 are similar to claims 1-3, respectively, therefore are rejected under the same rationale. 

Regarding claim 16, NFD teaches the system of claim 10, wherein the at least one processor is configured to execute a first compute service within the first container, wherein the first request to deploy the first virtual machine on the hypervisor is received from the first compute service (nova_fake_driver: “This nova fake driver works in client server model. Here nova driver (fake) is the client which runs in container (in OSP) inside the compute”).
Claims 19-20 are similar to claims 1-2, respectively, therefore are rejected under the same rationale.

Allowable Subject Matter
Claims 4-8, 13-15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4, in combination with each limitation in the claim, the prior art of record does not teach the method of claim 1, further comprising: sending, by a testing system, a request to the first namespace via the virtual network switch; receiving, by the testing system, a response to the request from the first namespace; and determining an amount of time elapsed between the sending of the request and the receiving of the response.

Regarding claim 5, in combination with each limitation in the claim, the prior art of record does not teach the method of claim 1, further comprising: receiving, by the client process, a plurality of second requests, wherein each of the plurality of second requests is a request to deploy a respective virtual machine; deploying, by the server process in response to the plurality of second requests, a plurality of namespaces; and communicatively coupling each of the plurality of namespaces to the virtual network switch.

Claim 6 depends on objected claim 5, therefore is objected to for its dependency. 

Regarding claim 7, in combination with each limitation in the claim, the prior art of record does not teach the method of claim 1, further comprising: receiving, by the client process, a second request to deprovision the first virtual machine; generating, by the client process in response to the second request, second instructions configured to cause the server process to delete the first namespace; and deleting, by the server process, the first namespace in response to the second instructions.

Regarding claim 8, in combination with each limitation in the claim, the prior art of record does not teach the method of claim 1, further comprising: receiving, by the server process, second instructions specifying the first namespace, a media access control (MAC) address, an internet protocol (IP) address, and IP routing information; generating a first port in the first namespace with the MAC address; and connecting the first port to the IP address.

Claims 13-15, 17 and 18 are similar to claims 4-6, 8 and 9, respectively, therefore are objected to under the same rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shu et al., US 20200236037 – monitoring packet flow in SDN environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908. The examiner can normally be reached M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALINA BOUTAH
Primary Examiner
Art Unit 2442



/ALINA A BOUTAH/           Primary Examiner, Art Unit 2442